Citation Nr: 0329579	
Decision Date: 10/29/03    Archive Date: 11/05/03

DOCKET NO.  02-08 748A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Columbia, 
South Carolina


THE ISSUE

Entitlement to payment or reimbursement of unauthorized 
medical expenses incurred at Palmetto-Richland Memorial 
Hospital from August 28, 2000, to September 4, 2000.


REPRESENTATION

Veteran represented by:	South Carolina Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel

INTRODUCTION

The veteran served on active duty from July 1963 to June 
1966.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from a March 2002 decision of the Department of 
Veterans Affairs (VA) Medical Center (MC) in Columbia, South 
Carolina, to deny payment of more than $2,487.07 for 
unauthorized medical expenses incurred from August 28 to 
September 4, 2000, at Palmetto-Richland Memorial Hospital and 
associated providers.  

In January 2003 the veteran testified at a hearing before the 
undersigned sitting in Columbia, South Carolina.


REMAND

In regulations that became effective in February 2002, the 
Board was given the authority to develop additional evidence 
in support of an appeal of a decision by the agency of 
original jurisdiction, without remanding the appeal.  See 
38 C.F.R. §§ 19.9, 20.1304 (2003).  In accordance with that 
authority, the Board obtained additional evidence in support 
of the veteran's claim for payment of the unauthorized 
medical expenses he incurred, which consists of a medical 
opinion from a cardiologist at the VAMC.  

In a decision issued May 1, 2003, the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) invalidated 
those regulations, to the extent that they allowed the Board 
to consider newly developed evidence in the first instance 
without waiver of the veteran's right to have that evidence 
first considered by the agency of original jurisdiction.  See 
Disabled American Veterans, et. al., v. Secretary of Veterans 
Affairs, 327 F.3d 1339, 1346-47 (Fed. Cir. 2003).  For this 
reason the veteran's appeal is being remanded to cure any 
procedural defect related to the Board's development of 
evidence that has not yet been considered by the VAMC.  See 
also Bernard v. Brown, 4 Vet. App. 384 (1993); 38 C.F.R. 
§ 20.1304 (2003).  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5103, 5103A, 5107 (West 2002)).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This change in the law is applicable to 
claims filed on or after the date of enactment of the VCAA, 
or filed before the date of enactment and pending before VA 
on that date.  Dyment v. Principi, 287 F.3d 1377, 1385 (Fed. 
Cir. 2002); 38 C.F.R. § 3.159 (2003).  The veteran has not, 
however, been informed of the evidence required to 
substantiate his claim, or the information and evidence that 
he is required to submit and the evidence that VA will obtain 
on his behalf.  See Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  

In a decision promulgated on September 22, 2003, the Federal 
Circuit invalidated the 30-day response period contained in 
38 C.F.R. § 3.159(b)(1) (2003) as inconsistent with 38 
U.S.C.A. § 5103(b)(1) (West 2002).  See Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, No. 02-7007, -7008, 
-7009, -7010 (Fed. Cir. Sept. 22, 2003).  The Federal Circuit 
found that the 30-day period provided in 38 C.F.R. 
§ 3.159(b)(1) to respond to a VCAA notice is misleading and 
detrimental to claimants whose claims are prematurely denied 
short of the statutory one-year period provided for response.  
Therefore, any VCAA notice to the veteran should indicate 
that he has a full year in which to respond to the notice.  

Accordingly, the case is remanded to the VAMC for the 
following:

1.  The VAMC must review the claims file 
and ensure that any notification and 
development action required by the VCAA 
and its implementing regulations, court 
decisions and VA directives is completed.  

2.  After undertaking any additional 
development deemed appropriate, the VAMC 
should re-adjudicate the issue currently 
on appeal.  If the benefit sought on 
appeal remains denied, the veteran and 
his representative should be furnished a 
supplemental statement of the case and be 
given the opportunity to respond.

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the VAMC.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the 
VAMC.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  




	                  
_________________________________________________
	N. W. Fabian
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


